Name: 87/510/EEC: Council Decision of 28 September 1987 concerning the conclusion of an Additional Protocol to the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria
 Type: Decision
 Subject Matter: international affairs;  European construction;  Africa
 Date Published: 1987-10-21

 Avis juridique important|31987D051087/510/EEC: Council Decision of 28 September 1987 concerning the conclusion of an Additional Protocol to the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria Official Journal L 297 , 21/10/1987 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 13 P. 0036 Swedish special edition: Chapter 11 Volume 13 P. 0036 COUNCIL DECISIONof 28 September 1987concerning the conclusion of an Additional Protocol to the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria(87/510/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission (1), Having regard to the assent of the European Parliament (2), Whereas the Additional Protocol to the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria (3), signed at Algiers on 26 April 1976, should be approved, HAS DECIDED AS FOLLOWS: Article 1The Additional Protocol to the Cooperation Agreement between the European Economic Community and thePeople's Democratic Republic of Algeria is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2The President of the Council shall give the notification provided for in Article 6 of the Protocol (4). Article 3This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 28 September 1987. For the CouncilThe PresidentB. HAARDEREWG:L555UMBE00.95FF: 5UEN; SETUP: 01; Hoehe: 389 mm; 47 Zeilen; 1749 Zeichen; Bediener: PUPA Pr.: C; Kunde: ................................ (1) OJ N ° C 97, 10. 4. 1987, p. 2. (2) Assent delivered on 16 September 1987 (not yet published in the Official Journal). (3) OJ N ° L 263, 27. 9. 1978, p. 2. (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.